Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tamorah L. Chapman, a former employee of the Internal Revenue Service, appeals the district court’s order granting the Secretary of the Treasury’s motions for judgment on the pleadings and summary judgment, and dismissing her employment discrimination complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant leave for Chapman to proceed on *300appeal in forma pauperis, we affirm the judgment for the reasons stated by the district court in its memorandum opinion. See Chapman v. Geithner, No. 1:11-cv-01016-GBL-TRJ, 2012 WL 1533514 (E.D.Va. filed Apr. 30, 2012 & entered May 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.